972 F.2d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Antonio VALENZUELA-JASSO, Defendant-Appellant.
No. 91-10476.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.Decided Aug. 3, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Valenzuela attacks his conviction on two grounds:  he says a biased juror entitles him to a new trial and he insists his trial counsel was ineffective.


3
We reject his juror-bias claim for the reasons given in the district court's order of July 25, 1991.


4
Ineffective assistance claims are ordinarily resolved on collateral rather than direct review.   See, e.g., United States v. Schaflander, 743 F.2d 714, 717 (9th Cir.1984), cert. denied, 470 U.S. 1058 (1985).   Most ineffectiveness claims cannot succeed without fact development outside the original record.   United States v. Birges, 723 F.2d 666, 670 (9th Cir.), cert. denied, 466 U.S. 943 (1984).   In an exceptional case, in which counsel's performance is obviously constitutionally deficient, the issue may be resolved on direct appeal.   Because this is not such an exceptional case, we do not resolve the ineffectiveness issue here.


5
Valenzuela points to several tactical decisions as obviously deficient.   Counsel waived an opening statement, did not cross-examine several witnesses, failed to challenge the admissibility of some evidence and made concessions during closing argument.   In context, each of these decisions may have been nothing more than valid tactical choices.   Specifically, the concessions during closing could have been part of a strategy to focus the jury's attention on the weakest link in the government's case, the "in relation to" element of the firearm count.   See United States v. Swanson, 943 F.2d 1070, 1076 (9th Cir.1991).


6
Our review of the record persuades us that this claim should be resolved on collateral rather than direct review.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3